Citation Nr: 0734577	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for residuals of burns to the thighs, buttocks, 
perianal and perineum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's residuals of burns to the thighs, buttocks, 
perianal and perineum area are manifested by a normal 
appearance, superficial scarring, no puckering, poor 
elasticity, decreased pinprick and light touch sensation to 
the thighs and buttocks, and complaints of pain and 
discomfort, especially on sitting for extended periods.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for residuals of burns to the thighs, buttocks, 
perianal and perineum have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The October 2003 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records and all identified post service VA 
and private treatment records.  The veteran was also provided 
with a VA examination to ascertain the current severity of 
his burn residuals.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran is seeking an increased disability rating in 
excess of 40 percent for his service-connected residuals of 
burns to the thighs, buttocks, perianal and perineum.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of burns to the 
thighs, buttocks, perianal and perineum have been assigned a 
40 percent disability rating by the RO under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7801 (2007).  With injuries 
and diseases, preference is to be given to the number 
assigned to the injury or disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).

Diagnostic Code 7801 applies to scars other than head, face, 
or neck, that are deep or that cause limited motion.  
Pursuant to Diagnostic Code 7801, a 30 percent rating is 
warranted for area or areas exceeding 72 square inches (465 
sq. cm.); and a maximum 40 percent rating is warranted for 
area or areas exceeding 144 square inches (929 sq. cm.).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2). 

Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial and does not cause limited 
motion, a maximum 10 percent rating is assigned if affecting 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
superficial scar is one not associated with underlying tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  
A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2007).  Similarly, a scar that is superficial and 
painful on examination will be assigned a maximum 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

In May 2004, a VA examination noted that veteran's inservice 
history of third degree burns from to the thighs, buttocks, 
peroneal and perianal areas.  The report noted the veteran's 
complaints of tingling, numbness and burning sensation in the 
thighs, buttocks, peroneal and perianal area.  He also 
reported pain and discomfort especially on sitting for 
extended periods of time.  Physical examination revealed that 
the skin of the veteran's thighs, buttocks, peroneal and 
perirectal areas appeared normal.  There was no puckering and 
the scar was "superficial in nature."  The report noted 
poor elasticity in the area involving the burn residuals and 
decreased pinprick and light touch sensation in the thighs 
and buttocks.  The report concluded with a diagnosis of 
residual scarring secondary to third degree burns of the 
thighs, buttocks, peroneal and perianal area with residual 
pain and discomfort.  

A VA treatment report, dated in April 2004, noted veteran's 
complaints of fatigue in his lower extremities with extended 
ambulation.  The report also noted that the veteran was 
continuing to walk and keep active.  

Initially, Diagnostic Codes 7802 to 7804 are not applicable 
to the instant analysis because these diagnostic codes do not 
provide for a rating in excess of 10 percent. 

Moreover, the Board does not find that a rating higher than 
40 percent is warranted for the veteran's residuals of burns 
to the thighs, buttocks, perianal and perineum.  As noted 
above, the 40 percent disability rating is warranted for 
scars, located other than on the head, face, or neck, that 
are deep or that cause limited motion, and involve an area or 
areas exceeding 144 square inches (929 sq. cm.).  This is the 
maximum disability rating assignable under this code section.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  


The Board does not find any support in the record for the 
veteran's argument that his residuals of burns to the thighs, 
buttocks, perianal and perineum should be rated separately.  
In making this determination, the Board notes that the area 
affected by this condition is not widely separated.  See 38 
C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2007).  The VA 
examination for scars, performed in May 2004, noted that the 
skin of the thighs, buttocks, peroneal and perirectal area 
appeared normal.  Moreover, the VA examiner described the 
veteran's residual scarring as "superficial in nature."  In 
addition, the evidence of record fails to reveal any 
limitation of motion which is the result of the veteran's 
burn residuals.  The VA examination report and the veteran's 
VA medical treatment records do not show any treatment for or 
complaints of limitation of motion of any body part resulting 
from these scars.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b) (1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  There is 
no evidence of an exceptional disability picture; the veteran 
has not required hospitalization, or shown marked 
interference of employment due solely to his burn residuals.  
Accordingly, the decision of the RO not to refer the claim 
for extraschedular consideration was correct.

Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 40 percent each for his service-connected residuals of 
burns to the thighs, buttocks, perianal and perineum.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased disability rating in excess of 40 percent for 
residuals of burns to the thighs, buttocks, perianal and 
perineum is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


